816 F.2d 674
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary L. UTCHEK, Plaintiff-Appellant,v.John M. O'ROURKE, personally and as Superintendent of theWest Virginia Department of Public Safety;  Howard C.Beverley, personally and in his capacity as DeputySuperintendent of the West Virginia Department of PublicSafety;  R.H. Miller, personally and as Major, InternalAffairs, West Virginia Department of Public Safety;  DavidLee Lemmon, personally and in his capacity as Captain, WestVirginia Department of Public Safety;  J.R. Smith,personally and as Sergeant, West Virginia Department ofPublic Safety;  M.E. Kilburn, personally and as Corporal,West Virginia Department of Public Safety;  Jeff Stevenson,personally and as Trooper, West Virginia Department ofPublic Safety, Defendant-Appellee.
No. 86-2108.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 3, 1987.Decided April 9, 1987.

Before WIDENER, CHAPMAN and WILKINSON, Circuit Judges.
Richard Lawrence Withers, for appellant.
Charles R. Bailey (Shuman, Annand & Poe, on brief), for appellees.
PER CURIAM:


1
Gary L. Utchek formerly worked as a West Virginia state trooper in Cross Lanes, West Virginia.  During his employment, an internal newsletter of the department printed a derogatory article about Utchek that included numerous references to his Polish ancestry.  He was later dismissed for failing to obey an order.  After his dismissal, Utchek sued under Secs. 1983, 1985(3), and 1986.  He alleged (1) that the newsletter incident and many other incidents of harassment occurred with no corrective action from the department, (2) that he was fired partly for complaining of the unprofessional conduct of other police officers, and (3) that the department attempted to interfere with his obtaining a new job elsewhere.  The district court dismissed.  We affirm.


2
Plaintiff previously sued in state court.  The district court correctly found that the prior litigation gave him a full and fair opportunity to present all the claims he now presents in federal court.  The district court also correctly found that plaintiff's claims were time-barred.  We therefore affirm the judgment for the reasons set forth in the opinion of the district court.


3
AFFIRMED.